department of the treasury internal_revenue_service washington d c covemmnenrennes nov legend taxpayer a set ep re ti bank n insurance_company m amount s ira x year k amount t amount u date date page2 dear this is in response to your letter dated and - as supplemented by letters dated in which you request a waiver of the 60-day rollover requirement ‘contained in section n of the internal_revenue_code code - the following support of the ruling_request facts and representations have been submitted under penalty of perjury in represents that he received total distributions from ira x in amount taxpayer a age s and from ira y in amount t taxpayer a asserts that his failure to accomplish a ‘rollover within the 60-day period prescribed by sec_408 of the code was due to an error made by bank n which led to amount u amounts s and t being placed into three non-ira certificates of deposit cd taxpayer a further represents that ‘amount u has not been used for any other purpose in year k taxpayer a maintained ira x and ira y with insurance_company m on date taxpayer a closed ira x also on date taxpayer a closed iray on date amounts s and t were distributed to taxpayer a in a check for amount u on date taxpayer a took the check for amount u to bank n and discussed his intent to rollover amount u erroneously placed into three individual non-ira certificates of deposit by a representative of bank n when taxpayer a had his discovered that amount u had not been rolled into a rollover ra at bank n into a higher investment ira however on date amount u was taxes prepared taxpayer a based on the facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement contained i in sec_408 of the code with respect to-the distribution of amounts ss and t - sec_408 of the code provides that except a sec_5 otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for ‘whose benefit the account is maintained if i the entire amount received including money and any other_property i sec_5 paid into an ira for the benefit of such individual not later than the ' day after _ the day on which he receives the payment or distribution or ‘page ‘ ‘ _ ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 d ' sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 a i received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 _ - ota section a08 4ksxd of the code provides a similar 60-day rollover period for partial rollovers sec_408 3e of the sede provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure ' to waive such requirement would be against equity or good conscience including _ casualty disaster or other events beyond the reasonable control of the individual gubject to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 lrb date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the - time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer ais consistent with his assertion that his failure to accomplish a timely rollover was caused by an error made by bank n which led to amounts s and t from iras x and y being placed into non-ira accounts therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover r requirement with respect to amounts s and t taxpayer a is granted a - page period of days from the issuance of this ruling letter to contribute amount u into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount u considered a rollover_contribution within the meaning of sec_408 of the code will be this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you wish to inquire about this ruling please contact d no at se t ep ra t sincerely yours employee_plans technical group enclosures adu pry _ donzell littejonr manager deleted copy of ruling letter notice of intention to disclose
